Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s species elections of Species 1A-6A (extracellular matrices, SG-PEG-SG, antibacterial agent, pullulan, micronized tissue and micronized decellularized tissue, wound healing agents), without traverse in the reply filed on 24 September 2021 and in the voicemail left on 05 October 2021 are acknowledged.  
The nonelected species in claims 1, 6, 7, 9, 10-12, 14 and 16 and all limitations relating to said nonelected species (e.g., claim 5) are withdrawn from further consideration at this time unless otherwise addressed at the discretion of the Examiner. Election was made without traverse, in the timely reply to the Restriction/Election Office Action mailed 14 September 2021, filed on 24 September 2021.

Status of Claims
Claims 1-20 are pending.
	Claims 1-20 are rejected.
	Claims 1, 3, 8, 17 and 20 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 June 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
It is noted that the information disclosure statement (IDS) and/or the references cited therein (in whole or in part) had been submitted in parent Application No. 14/689,625.

Non-patent literature (NPL) citation #14 on the IDS received 15 June 2021 is not being considered because no copy was provided (i.e., not here nor in the parent application).  
It is not clear if this was an error by the Office or Applicant. Applicant may provide copies of the missing references in response to this Office action for consideration without the necessity of filing an additional IDS statement under the provisions of 37 CFR 1.97(f).

Drawings
The drawings were received on 15 June 2021.  These drawings are objected to.

Color photographs and color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted (MPEP 608.01(f)). Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), three sets of color drawings or color photographs, as appropriate, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
 Color photographs will be accepted if the conditions for accepting color drawings 
After review by appropriate personnel the petition will be granted or dismissed accordingly.
Alternatively, black and white drawings may be submitted (as Replacement drawings) in lieu of the color drawings.
It is noted that Figures 1 (grey scale), 7, 8, 11 and 12 are in color (see ‘Supplemental Contents’ folder, Doc Code ‘DRW.SUPP’). When reproduced for purposes of examination and publication, these drawings will appear as black & white figures. If said black & white reproductions are acceptable to Applicant, then no action is necessary on the part of Applicant, and the objection to the drawings will be withdrawn.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1), MPEP 608.01(o), MPEP 608.01(l) and MPEP 2173.03.  See also MPEP 2163.06 (III). Correction of the following is required:

Claim 17 recites: “The composition of claim 1, wherein the pseudoplastic properties are independent of the aqueous media used to hydrate the plurality of water-insoluble, hydrogel microparticles.”

In order to provide proper antecedent basis, Applicant should indicate where in the specification this concept is explained, described or defined, or submit an appropriate amendment to the specification which provides clear antecedent basis for the term appearing in the claimed subject matter, without introducing new matter (MPEP 608.01(o) and MPEP 2163.06 (III)) or the recitation of the subject matter in claim 17 can either be deleted or revised to a concept that is supported by the specification.

Claim 18 recites: “…, wherein the plurality of water-insoluble, hydrogel microparticles are irregularly shaped and not spherical, elliptical or rectangular.”
However, there is no recitation of the term ‘rectangular’ in the specification.

In order to provide proper antecedent basis, Applicant should indicate where in the specification this concept is explained, described or defined, or submit an appropriate amendment to the specification which provides clear antecedent basis for the term appearing in the claimed subject matter, without introducing new matter (MPEP 608.01(o) and MPEP 2163.06 (III)) or the recitation of the term ‘rectangular’ in claim 18 

Claim Objections
Claims 1, 3, 8, 17 and 20 are objected to because of the following informalities:
Claim 1 recites: “…: a plurality of water-insoluble, hydrogel microparticles comprising PEGylated gel microparticles selected from the group consisting of…, and (3) combinations thereof, wherein said PEGylated hydrogel microparticles comprise…”, which, for the purpose of claim language consistency, should read: “…: a plurality of water-insoluble, hydrogel microparticles comprising PEGylated gel microparticles selected from the group consisting of…, and (3) combinations thereof, wherein said PEGylated gel microparticles comprise…”
Claims 1 and 3 recite: “…an aqueous media;…”, which, for the purpose of grammatical agreement, should read: “…an aqueous medium;…”
Claim 3 recites: “…are hydrated with the aqueous media”, which should read: “…are hydrated with the aqueous medium.”
Claim 17 recites: “The composition of claim 1, wherein…the aqueous media…”, which should read: “The composition of claim 1, wherein…the aqueous medium…”
Claim 8 recites: “The composition according to claim 1, wherein said storage modulus values of the composition, the hydrated, water-insoluble, hydrogel microparticles, or both,…”, which, for the purpose of claim language consistency, should read: “The composition according to claim 1, wherein storage modulus values of the composition, the plurality of water-insoluble, hydrogel microparticles which are hydrated, or both,…”
Claim 20 recites: “The composition according to claim 1, wherein the water-insoluble, microparticles…”, which, for the purpose of claim language consistency, should read: “The composition according to claim 1, wherein the plurality of water-insoluble, hydrogel microparticles…”
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 17 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 8 and 17 are indefinite, because they recite insufficient, improper or unclear antecedent basis for the limitations in the claims.
1, wherein said storage modulus values of the composition, the hydrated, water-insoluble hydrogel particles, or both, are between…”
However, there is no recitation of the term ‘storage modulus values’ in claim 1.
For the purpose of compact prosecution, the claim will be interpreted to read: “The composition according to claim 1, wherein the composition, the hydrated, water-insoluble hydrogel particles, or both have storage modulus values which are between…” 
Claim 17 recites: “The composition of claim 1, wherein the pseudoplastic properties are independent…”
However, there is no recitation of the term ‘pseudoplastic’ in claim 1.
For the purpose of compact prosecution, the claim will be interpreted to read: “The composition of claim 1, wherein the viscoelastic solid properties are independent of the aqueous medium…”
On the other hand, if pseudoplastic properties are different from viscoelastic solid properties, than the claims should read: “The composition of claim 1, wherein the plurality of water-insoluble, hydrogel microparticles have pseudoplastic properties which are independent of the aqueous medium…”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3 is rejected under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 3 recites: “The composition according to claim 1, further comprising an aqueous medium, wherein the hydrogel microparticles are hydrated with the aqueous medium.”
Claim 1 recites: “…wherein the plurality of water-insoluble, hydrogel microparticles are hydrated by an aqueous media;…”

Therefore, it is not clear that claim 3 further limits the subject matter recited in claim 1, which already describes the plurality of water-insoluble, hydrogel microparticles as being hydrated by an aqueous medium.

Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a 

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8, 10, 11, 13, 14, 17 and 20 are rejected under 35 U.S.C. §102(a)(1)/(a)(2) as being anticipated by Li et al. (U.S. Patent Application Publication No. 2014/0170224 A1; cited on the IDS submitted 15 June 2021) .

Li et al. addresses the limitations of claims 1, 3, 4, 5, 6, 7, 8, 10, 11, 13, 14, 17 and 20.
 crosslinked, PEGylated proteins; wherein said PEGylated hydrogel microparticles comprise a protein or protein-based biological macromolecule crosslinked with a PEGylating agent that is difunctional to multifunctional, wherein the plurality of water-insoluble, hydrogel microparticles are hydrated by an aqueous medium; wherein the composition includes clusters of the microparticles in the absence of shear, and the composition decreases in viscosity and exhibits viscoelastic solid properties with applied shear; said proteins and protein-based biological macromolecules is 
Regarding claim 4, dynamic rheometry is a tool which allows properties to be probed without disruption of the micro structure. It is also a method for studying the viscoelastic material functions, such as dynamic shear moduli G’ and G" (pg. 7, cont. para. [0079]). To improve knowledge regarding the gelation kinetics and properties of microgels in reactive system, the rheology properties of gelatin/alginate hydrogels were studied. Storage modulus G' and loss modulus G" were monitored. FIG. 5 shows the time sweep profiles of G' and G" moduli for alginate/gelatin solution versus crosslinking time (pg. 7, para. [0082]). Figure 5(a) shows that the storage modulus increases over time to exceed the Pa values for the loss modulus, which would inherently result in a loss tangent value of less than 1 (Fig. 5(a)). [Loss tangent value (tan δ) = G’’/G’; after about 45min G’ ≈ 25 and G’’ ≈ 10; therefore, 10/25 = 0.4].
Regarding claim 8, the stress range over which G' and G" are independent of the applied shear stress is the linear viscoelastic region. The linear viscoelastic region profiles of crosslinked hydrogel were shown in FIG. 6. G' and G" were quite independent of stress in the linear viscoelastic region. G' values were always larger than G" values over the shear stress range from 1 to 1000 Pa (pg. 7, para. [0083] and Fig. 6). Figure 6 shows storage modulus and loss modulus of the crosslinked hydrogels with different crosslinkers ( ♦: G' of hydrogel crosslinked by sPEG-4A-GS(10 k), ◊: G" of hydrogel crosslinked by sPEG-4A-
Regarding claim 10, a mixed solution of sodium alginate (2.5%, w/v) and gelatin (3%, w/v) were prepared by suspending gelatin in sodium alginate solution containing NaCl (0.9%, w/v) at 37° C (pg. 4, cont. para. [0066] [concentration of from 0.01 weight % to 25 weight %, the water-soluble polymer is gelatin]).
Regarding claim 11, after the crosslinker was added, the final cell density was 2x105 cells/mL. Cell encapsulation was conducted according to the microgel preparation method described above. The encapsulated 3T3 cells were cultivated in DMEM (pg. 5, para. [0074] [cells]).
Regarding claim 13, time sweep experiments were carried out to determine the storage (G’) and loss (G") moduli at 37°C. The measurements of the G’ and G" moduli during the gelation were recorded as a function of time at a constant stress of 1 Pa for different crosslinkers. As soon as the mixed solution was introduced onto the plate, the data were collected at 4 min (pg. 4, para. [0068] [solutions]).
Regarding claim 17, in the hydrogel system, swelling degree reflects the crosslinking degree of the hydrogel. The change of swelling degree caused by the crosslinking degree can affect cell viability (pg. 7, para. [0085] thru pg. 8, cont. para. [0085]). The microgels at stage 2 were immersed in chitosan solution (molecular weight about 10,000 Da) and rinsed three times in NaCl solution to produce the microgels at stage 3 (pg. 6, para. [0076]). 


It is noted that: Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:…(B) ‘Wherein’ clauses;… (MPEP 2111.04 (I)). The ‘wherein’ clause in claim 1 which describes the composition as including clusters of the microparticles in the absence of shear, with the composition decreasing in viscosity and exhibiting viscoelastic solid properties with applied shear, is considered to be a property that is (inherently) characteristic of the composition when it contains crosslinked PEGylated proteins and/or protein-based biological macromolecules after hydration.
Therefore, this ‘wherein’ clause does not further limit the composition described in claim 1. On the other hand, the limitation recited in said ‘wherein’ clause is being addressed at the discretion of the Examiner.

Compare to Applicant’s dried microgel particles size with a length of the particles ranging from 5.3µm to 1,832.8µm and a width of 1.6µm to 894.2µm (originally-filed specification, pg. 17, lines 21-24). That is, the microgels, shown by Li et al., are the water-insoluble, hydrogel microparticles described in instant claim 1.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-9, 12-17 and 20 rejected under 35 U.S.C. §103 as being unpatentable over Li et al. (U.S. Patent Application Publication No. 2014/0170224 A1; cited on the IDS submitted 15 June 2021) in view of Slepian (U.S. Patent No. 6,290,729 B1; Date of Patent: Sep. 18, 2001; cited on the IDS submitted 15 June 2021).
This 103 rejection addresses the species elections made by Applicant in the response filed 24 September 2021.


Regarding claims 1, 3, 5, 6, 7, 14, 16 and 20, Li et al. discloses a method for preparing a microgel comprising alginate, gelatin and a 4-arm PEG succinimidyl glutarate as crosslinker (sPEG-4A-GS(10k)). The method comprises the following steps, which include reacting the gelatin with a crosslinker to form a crosslinked gelatin microgel. The 4-arm PEG succinimidyl glutarate can be used as chemical crosslinker for the gelatin microgel (pg. 1, para. [0010] thru [0015]). The term ‘microgel’ is to be interpreted broadly to include all types of gels with small particle size, preferably with a size of less than 1000µm, most preferably between 50 and 500µm and/or 80 to 120µm (pg. 2, para. [0035]). The swelling degrees of microgels were measured after the lyophilized microgels were immersed in distilled water for 24hr (pg. 4, para. [0069] thru pg. 5, cont. para. [0069]). Stress sweep experiments were performed to determine to provide G’ and G’’ moduli to determine the linear viscoelastic region at a constant frequency of 1Hz (pg. .4, para. [0068] [Claim 1- A composition comprising: a plurality of water-insoluble, hydrogel microparticles comprising PEGylated gel microparticles selected from the group consisting of (1) crosslinked, PEGylated proteins; wherein said PEGylated hydrogel microparticles comprise a protein or protein-based biological macromolecule crosslinked with a PEGylating agent that is difunctional to multifunctional, wherein the plurality of water-insoluble, hydrogel 
Regarding claim 2, the formulations of microgels included gelatin and the sPEG-4A(10k) crosslinking agent combined in a specific ratio (pg. 5, para. [0075] and Table 1). Table 1 shows microgel formulations containing 3% (w/v) gelatin and 0.003M sPEG-4A(10k) (pg. 5, para. [0075] and Table 1 [a ratio of PEGylating agent to protein and/or protein-based biological macromolecules]).
Regarding claim 4, dynamic rheometry is a tool which allows properties to be probed without disruption of the micro structure. It is also a method for studying the viscoelastic material functions, such as dynamic shear moduli G’ and G" (pg. 7, cont. para. [0079]). To improve knowledge regarding the gelation kinetics and properties of microgels in reactive system, the rheology properties of gelatin/alginate hydrogels were studied. Storage modulus G' and loss modulus G" were monitored. FIG. 5 shows the time sweep profiles of G' and G" moduli for alginate/gelatin solution versus crosslinking time (pg. 7, para. [0082]). Figure 5(a) shows that the storage modulus increases over time to exceed the Pa values for the loss modulus, which would inherently result in a loss tangent value of less than 1 (Fig. 5(a)). [Loss tangent value (tan δ) = G’’/G’; after about 45min G’ ≈ 25 and G’’ ≈ 10; therefore, 10/25 = 0.4].
 G' and G" were quite independent of stress in the linear viscoelastic region. G' values were always larger than G" values over the shear stress range from 1 to 1000 Pa (pg. 7, para. [0083] and Fig. 6). Figure 6 shows storage modulus and loss modulus of the crosslinked hydrogels with different crosslinkers ( ♦: G' of hydrogel crosslinked by sPEG-4A-GS(10 k), ◊: G" of hydrogel crosslinked by sPEG-4A-GS(10k) (pg. 3, para. [0057] and Fig. 6). Figure 6 shows that the storage modulus G’ is ~800Pa, while the loss modulus G’’ is ~80Pa.
Regarding claim 13, time sweep experiments were carried out to determine the storage (G’) and loss (G") moduli at 37°C. The measurements of the G’ and G" moduli during the gelation were recorded as a function of time at a constant stress of 1 Pa for different crosslinkers. As soon as the mixed solution was introduced onto the plate, the data were collected at 4 min (pg. 4, para. [0068] [solutions]).
Regarding claim 17, in the hydrogel system, swelling degree reflects the crosslinking degree of the hydrogel. The change of swelling degree caused by the crosslinking degree can affect cell viability (pg. 7, para. [0085] thru pg. 8, cont. para. [0085]). The microgels at stage 2 were immersed in chitosan solution (molecular weight about 10,000 Da) and rinsed three times in NaCl solution to produce the microgels at stage 3 (pg. 6, para. [0076]). 


It is noted that: Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:…(B) ‘Wherein’ clauses;… (MPEP 2111.04 (I)). The ‘wherein’ clause in claim 1 which describes the composition as including clusters of the microparticles in the absence of shear, with the composition decreasing in viscosity and exhibiting viscoelastic solid properties with applied shear, is considered to be a property that is inherently characteristic of the composition when it contains crosslinked PEGylated proteins and/or protein-based biological macromolecules after hydration.
Therefore, this ‘wherein’ clause does not further limit the composition described in claim 1. On the other hand, the limitation recited in said ‘wherein’ clause is being addressed at the discretion of the Examiner.

Compare to Applicant’s dried microgel particles size with a length of the particles ranging from 5.3µm to 1,832.8µm and a width of 1.6µm to 894.2µm (originally-filed specification, pg. 17, lines 21-24). That is, the microgels, shown by Li et al., are the water-insoluble, hydrogel microparticles described in instant claim 1.

Li et al. does not show: 1) the protein and/or protein-based biological macromolecules is/are extracellular matrices [Claim 1] [species election]; 2) the molar ratio of PEGylating agent to protein and/or protein-based biological macromolecules is from 1: 1 to 100: 1 [Claim 2]; 3) the composition further comprises an antibacterial agent [Claim 9] [species election] [Claim 16- poly(hexamethylene biguanide) and its salts]; 4) the composition further comprises biologically active agents which include wound healing agents [Claim 12] [species election]; and 5) said proteins and/or protein-based biological macromolecules are selected from fibrinogen and fibrin and the microgel particles induce angiogenesis in a mammalian body [Claim 15].

Slepian addresses some of the limitations of claim 16, the limitations of claims 9, 12, and 15, and provides motivation for substituting the gelatin in the water-insoluble, hydrogel microparticles, as shown by Li et al., with extracellular matrices, as shown by Slepian, by way of addressing the limitations of claim 1.
Slepian shows polymeric materials which are applied to the surface of tissue lumens to provide controlled release of incorporated bioactive agents (column 3, lines 59-63). Upon application, the fluent material is conformed to the tissue and converted to a less fluent state by alteration in temperature, ion concentration, application of shear force, or chemical or physical polymerization or crosslinking (column 2, lines 29-32 [nexus to Li et al.] [crosslinked composition]). The polymeric materials can be maintained as solutions, suspensions or dispersions. Although capable of many forms in their non-fluent 
Regarding claims 1 and 12, and some of the limitations of claim 15, Slepian shows that one may incorporate into the polymeric material a chemoattractant to cells or matrix proteins, including fibrin, which will then facilitate cell ingrowth for wound repair (column 14, lines 62-66). Specific examples of other bioactive agents include extracellular matrix components (column 8, lines 13-15 [Claim 1- extracellular matrices; species election] [Claim 12- wound healing agents; species election] [Claim 15- fibrin]).

Further regarding claim 15, one may incorporate into the polymeric material tumor angiogenesis factor which can be used to facilitate repair post angioplasty, stenting or other vascular surgery (column 14, lines 62-67 thru column 15, lines 1-4 [Claim 15- induce angiogenesis in a mammalian body]).

Compare to Applicant’s use of Carbopol® in the formulations for preparing the water-insoluble, hydrogel microparticles (specification, pg. 34, line 21).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the water-insoluble, hydrogel microparticles comprising a crosslinked PEGylated protein, and which exhibit viscoelastic solid properties, as shown by Li et al., by: 1) substituting gelatin (protein) for extracellular matrices [Claim 1] [species election]; and by: 2) further incorporating (a) an antibacterial agent [Claim 9- species election] [Claim 16- poly(hexamethylene biguanide) and its salts]; and (b) wound healing agents [Claim 12] [species election], and fibrin [Claim 15], as shown by Slepian, with a reasonable expectation of success, because Slepian shows polymeric hydrogel materials which are injectable (column 3, lines 31-32 and Fig. 4A-4F) and, therefore, which exhibit viscoelastic/pseudoplastic 
It would also have been obvious, barring a showing of criticality for the specific limitation, to have incorporated the specific antibacterial agent poly(hexamethylene biguanide) (PHMB) and its salts [Claim 16], as the antibiotic, shown by Slepian, with the reasonably predictable expectation that PHMB would exhibit antibiotic activity in the composition comprising hydrogel microparticles, shown by Slepian and Li et al. (MPEP 2144.05 (II)(A) and (III)(A)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Slepian teaches that various types of bioactive materials (including cells (column 8, lines 44-46)) may be incorporated into the hydrogel microparticle/polymeric material, which can then be used to heal different types of defective tissue by regenerating said defective tissue, e.g., liver tissue (column 8, lines 53-55) and blood vessel tissue (column 4, lines 14-21), thereby improving upon and optimizing the water-insoluble, hydrogel microparticles/polymeric materials for a broad range of therapeutic applications (MPEP 2143 (I)(A,D,G)).
 to 100: 1 [Claim 2], with a reasonable expectation of success, because Li et al. shows that for the particular protein biological macromolecule and PEGylating agent used an optimal ratio was 3% (w/v) gelating to 0.003M sPEG-4A(10k). Therefore, one of ordinary skill in the art would use routine optimization to determine the optimum ratio of components to be incorporated into the hydrogel microparticles that would result in desired microparticle characteristics (e.g., particle size or swelling capability), especially in view of Li et al.’s teaching that swelling degree is a function of crosslinking degree (pg. 7, para. [0085] (MPEP 2144.05 (II)(A) and (III)(A)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. §103 as being unpatentable over Li et al. in view of Slepian, as applied to claims 1-9, 12-17 and 20 above, and further in view of VanTomme et al. (U.S. Patent Application Publication No. 2010/0226985 A1).
This 103 rejection addresses the species elections made by Applicant in the response filed 24 September 2021.
 
Li et al. in view of Slepian, as applied to claims 1-9, 12-17 and 20 above, do not show: 1) the composition further comprises the water-soluble polymer pullulan [Claim 10] [species election].

VanTomme et al. addresses the limitations of claim 10.
VanTomme et al. shows a viscoelastic aqueous gel composition. The composition comprises microparticles comprising crosslinked hydrophilic polymer. The microparticles have a surface region that comprises hydrophobic domains (pg. 2, para. [0014]). The viscoelastic aqueous gel is hereinafter referred to as a hydrogel (pg. 2, para. [0020]). The gel behaves like a solid upon the exertion of low shear force, and like a viscous fluid when the shear force exceeds a threshold (pg. 2, para. [0021] [nexus to Li et al. and Slepian] [crosslinked water-insoluble hydrogel microparticles which exhibit viscoelastic solid properties related to shear thinning]). Suitable hydrophilic polymers include gelatin [nexus to Li et al.] and fibrin [nexus to Slepian] and also include poly(ethylene glycol) [nexus to Li et al. and Slepian] (pg. 3, para. [0036] thru [0037]), all of which can also be considered to be gel-forming polymers (pg. 9, para. [0103] [i.e., a crosslinking agents]).
Regarding claim 10, hydrophilic polymers which are suitable for carrying out the described invention include hydrophilic polysaccharides, such as pullulan and guar gum (pg. 3, para. [0033]), which are also considered to be gel-forming agents (pg. 9, para. [0103] [Claim 10- pullulan; species election]).

Compare to Applicant’s use of pullulan and guar gum in the formulations  for preparing the water-insoluble, hydrogel microparticles (specification, pg. 34, line 26 and pg. 35, line 16).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the water-insoluble, hydrogel microparticles comprising a crosslinked PEGylated protein, and which exhibit viscoelastic solid properties, as shown by Li et al. in view of Slepian, as applied to claims 1-9, 12-17 and 20 above, by substituting the gelatin, shown by Li et al., with the pullulan, shown by VanTomme et al. in the water-insoluble hydrogel microparticles or by incorporating pullulan, as shown by VanTomme et al., into the water-insoluble hydrogel microparticles, shown by Li et al., with a reasonable expectation of success, because VanTomme et al. shows polymeric hydrogel microparticles which exhibit viscoelastic solid properties, which are the hydrogel microparticles, shown by Li et al. (MPEP 2143 (I)(A,G)). Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the gelatin, shown by Li et al., with the pullulan, shown by VanTomme et al., with the reasonably predictable expectation, that the pullulan would have behaved as expected within the context of being a hydro microparticle component, especially in view of VanTomme’s teaching that the gel-forming agents gelatin and fibrin can also be used (MPEP 2143 (I)(A,B(3),G)). 
One of ordinary skill in the art would have been motivated to have made that modification, because VanTomme et al. provides improved hydrogel compositions which are suitable for parenteral administration, convenient to use, and which have properties allowing their injection with acceptable needle sizes. The gel compositions which can be polymeric drug carriers are safe and allow tuning of release rates over periods of days, weeks and months. In addition, kits are provided for making such gel 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. §103 as being unpatentable over Li et al. in view of Slepian, as applied to claims 1-9, 12-17 and 20 above, and further in view of Christman et al. (U.S. Patent Application Publication No. 2012/0264190 A1; cited on the IDS submitted 15 June 2021).
This 103 rejection addresses the species elections made by Applicant in the response filed 24 September 2021.
 
Li et al. in view of Slepian, as applied to claims 1-9, 12-17 and 20 above, do not show: 1) the composition further comprises the biological component micronized tissue and micronized decellularized tissue [Claim 11] [species election].

Christman et al. addresses the limitations of claim 11.
Christman et al. shows a composition comprising a decellularized extracellular matrix and method of use (pg. 1, para. [0009] [nexus to Slepian] [extracellular matrix components]). In some instances, the composition is configured to be injected into a subject in need at a desired site for tissue 
Regarding claim 11, the composition can comprise a decellularized and delipidized adipose or loose connective tissue extracellular matrix (ECM) and exogenous synthetic or naturally occurring polymer and/or protein components useful for adipose tissue engineering or soft tissue repair (pg. 5, para. [0046]). For gel therapy, the solution can be neutralized and brought up to the appropriate concentration using PBS/saline. In one embodiment, the solution can then be 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the water-insoluble, hydrogel microparticles comprising a crosslinked PEGylated protein, and which exhibit viscoelastic solid properties, as shown by Li et al. in view of Slepian, as applied to claims 1-9, 12-17 and 20 above, by substituting the cells, shown by Li et al., with the micronized decellularized tissue, shown by Christman et al., as the biological component [Claim 11], with a reasonable expectation of success, because Christman et al. shows a micronized decellularized ECM tissue which can be adapted into an injectable vehicle, such as the composition comprising a plurality of water-insoluble, hydrogel microparticles/polymeric material, as shown by Li et al. and Slepian, especially in view of the Slepian’s teaching that the composition comprising a plurality of water-insoluble, hydrogel microparticles/polymeric material may contain ECM components (MPEP 2143 (I)(A,G)). Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the cells, shown by Li et al., with the micronized decellularized ECM tissue, shown by Christman et al., with the reasonably predictable expectation, that the micronized decellularized ECM tissue would have behaved as 
One of ordinary skill in the art would have been motivated to have made that modification, because Christman et al. teaches that there is a need for improved compositions for loose connective tissue repair, regeneration and cell culturing (pg. 1, para. [0008]). The decellularized matrix of the described invention can also be used to coat implanted devices or materials to improve biocompatibility around the device (pg. 2, para. [0015]). Since a decellularized extracellular matrix mimics the loose connective tissue environment, it improves cell survival and retention at the site, thus encouraging loose connective tissue regeneration (pg. 4, para. [0038]). An improved scaffold would allow for injectable delivery, match the chemical complexity of the native microenvironment, and promote natural regeneration of the tissue as it is resorbed (pg. 11, para. [0098]). That is, Christman et al. shows several advantages of incorporating micronized decellularized tissue into the water-insoluble, hydrogel microparticle composition, as shown by Li et al., by improving on the efficacy and general therapeutic applicability of said composition (MPEP 2143 (I)(A,C,D,G)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

s 18 and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Li et al. in view of Slepian, as applied to claims 1-9, 12-17 and 20 above, and further in view of Kaplan et al. (International Patent Application Publication No. WO 2013/126799 A1; cited on the IDS submitted 15 June 2021) and Seetharaman et al. ((2011) Acta Biomaterialia 7: 2787-2796; cited on the IDS submitted 15 June 2021).
This 103 rejection addresses the species elections made by Applicant in the response filed 24 September 2021.

Li et al. in view of Slepian, as applied to claims 1-9, 12-17 and 20 above, do not show: 1) the plurality of water-insoluble, hydrogel microparticles are irregularly shaped and not spherical, elliptical or rectangular [Claim 18]; and 2) the plurality of water-insoluble, hydrogel microparticles are obtained by lyophilizing and then grinding monolithic hydrogels [Claim 19].

Kaplan et al. and Seetharaman et al. address the limitations of claims 18 and 19.
Kaplan et al. shows silk-based compositions for sustained delivery of one or more therapeutic agents (pg. 2, para. [0005]). The silk matrix of the composition includes different concentrations of silk fibroin (pg. 5, para. [0018]). One of the embodiments of the silk matrix is a hydrogel (pg. 5, para. [0019] [nexus to Li et al. and Slepian] [composition comprising hydrogel microparticles and protein-based biological macromolecule]). A viscosity-modulating component can be present in an effective amount in the composition, and can include a shear-thinning component (pg. 42, para. [00125] [nexus to Li et al. and Slepian] [composition exhibits viscoelastic solid 
Regarding claims 18 and 19, the silk matrix can be in the form of a lyophilized powder or gel (pg. 10, para. [0037] [Claim 19- monolithic gel, lyophilized]). The silk hydrogel can be reduced into gel-like or gel particles by any known methods in the art, e.g., grinding (pg. 30, para. [0091] [Claim 19- grinding dried monolithic gels]). The micro- or nano- particles described herein can be of any shape (pg. 30, para. [0092] [Claim 18- irregularly shaped hydrogel microparticles]).

Seetharaman et al. shows a PEGylated fibrin gel composition. Chitosan microspheres (CSM) were developed (pg. 2787, Abstract [nexus to Li et al.] [water-insoluble hydrogel microparticles, PEGylated protein]). PEGylated fibrinogen was prepared as previously described. Briefly, succinimidylglutarate polyethylene glycol (SG-PEG-SG) was added to fibrinogen at a molar ratio of 10:1 in Tris-buffered saline (pg. 2789, column 1, para. 2 [nexus to Li et al.] [molar ratio, per instant claim 2, PEGylating agent is SG-PEG-SG] [nexus to Slepian] [protein biological  macromolecule is fibrin, fibrinogen]). Frequency and strain sweeps were performed to determine the -1) and percentage strain (1%) (pg. 2789, column 2, lines 5-8 [nexus to Li et al.] [sweep experiments, microparticles exhibit viscoelastic solid properties/pseudoplastic]). Mechanical stability is extremely important for any hydrogel-based dressing intended for wound healing applications. When SSD (silver sulfadiazine)-loaded CSM were mixed with a functionalized PEG–fibrinogen solution mixture stable gels were formed without any loss of mechanical integrity and maintained their storage modulus over a 72 h period (pg. 2793, column 2, lines 11-13 thru pg. 2794, column 1, lines 1-3 [nexus to Li et al.] [composition is in the form of a solution, therapeutic use for composition]).
Regarding claim 18, some processes resulted in the formation of some irregularly shaped particles (pg. 2790, column 2, para. 1).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the water-insoluble, hydrogel microparticles comprising a crosslinked PEGylated protein, and which exhibit viscoelastic solid properties, as shown by Li et al. in view of Slepian, as applied to claims 1-9, 12-17 and 20 above, by substituting the cells, shown by Li et al., by: 1) identifying the plurality of water-insoluble, hydrogel microparticles as irregularly shaped [Claim 18], shown by Kaplan et al. and Seetharaman et al., and 2) obtaining water-insoluble, hydrogel microparticles by lyophilizing and grinding monolithic hydrogels [Claim 19], as shown by Kaplan et al., with a reasonable expectation of success, because Kaplan et al. and Seetharaman et al. show the production of PEGylated 
One of ordinary skill in the art would have been motivated to have made that modification, because Kaplan et al. teaches that hydrogel microparticles obtained from dried and ground monolithic hydrogels, as described, have the same physical and therapeutic properties as hydrogel microparticles produced “from scratch” using component reagents. One of ordinary skill in the art would understand that the preparation time for obtaining hydrogel microparticles by grinding dried hydrogels would be shorter than preparing said microparticles from starting material components. Therefore, one of ordinary skill in the art of therapeutic delivery would be motivated to keep dried hydrogels in storage in order to be able to generate and administer hydrogel microparticles in an emergency use situation, when there is not enough time to prepare said microparticles from starting material components. Kaplan et al. shows injectable silk hydrogel microparticles for administration to the eye (pg. 6, para. [0023] [nexus to Slepian, VanTomme et al. and Christman et al.] [injectable compositions]).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Conclusion
No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651